DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 4, 5, 8, 13: Industry Standard names in the claims are indefinite. Industry Standards are sources of information not the information itself.  As the Industry Standards are continually being updated, there always exist multiple versions of the Industry Standards at any particular time.  Thus, the Industry Standard names cause the metes and bounds of the claims to be uncertain.
Re Claims 10 and 11: The limitation, “third predetermined threshold,” is indefinite without a second predetermined threshold in the intervening claims.
Re Claim 14: The limitation, “fourth predetermined threshold,” is indefinite without a second and third predetermined threshold in the intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 12, and15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capomaggio (US20100259216) in view of Timothy (US 20070285227 A1), Official Notice, and Zhang (US 20180205250 A1).
Re Claim 1: Capomaggio discloses a control method implemented by a smart card including a battery that is rechargeable, the method comprising: 
- processing a transaction during which the smart card communicates with an external terminal with which said smart card is coupled (fig 3); 
- receiving, during said processing of the transaction, a predetermined transaction command (fig 4: 205, 207, p35: a command from the reader); 
- processing a time (t1), by said smart card, long enough to allow a recharging of the battery (p35: S-Block(WTX) message also includes a WTXM parameter that indicates the waiting time… a minimum time value.) and
- in response to a previous step, triggering the recharging of the battery by using a power supply delivered by the external terminal (fig 4: 210, p26: the smart card is powered by the reader's electromagnetic field.).
However, Capomaggio does not disclose detecting, from a current charge level of the battery, that said predetermined transaction command requires a processing time (t2).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Timothy’s teaching in the method of Capomaggio for the purpose of determining the processing time required.
However, Capomaggio modified by Timothy does not disclose t2 is at least greater than or equal to t1.
Official Notice is taken that it is well known and obvious to be able to compare two amounts of time and be able to determine whether one is greater than or equal to the other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Official Notice teaching in the method of Capomaggio modified by Timothy for the purpose of determining if there enough time to allow recharging.
However, Capomaggio modified by Timothy and Official Notice does not disclose, in response to said detecting, recharging of the battery to at least a first predetermined threshold charge level.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Zhang’s teaching in the method of Capomaggio modified by Timothy and Official Notice for the purpose of improving the flexibility of a trickle current charge phase (Zhang: abst).
Re Claim 2: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, wherein the first predetermined threshold charge level corresponds to at least a percentage of the maximum charge capacity of the battery (Zhang: fig 3b) except for the percentage being exactly 50%.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the percentage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 3: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, wherein the smart card triggers said recharging upon receipt of said predetermined transaction command, only if the current charge level of the battery is below or equal to a predetermined minimum charge level (Zhang).
Re Claim 6: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, wherein the method further comprises: - stopping the recharging of the battery (Zhang p151: termination voltage) upon detecting 
Re Claim 7: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, wherein the power supply is received, from the external terminal, by external contact (Capomaggio p2: by contact,).  
Re Claim 8: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 7, wherein the smart card is of the type ISO 7816, the power supply being received, from the external terminal, by contact via a Vcc contact connected to the external terminal (Capomaggio p2: by contact, for example the ISO 7816 protocol).  
Re Claim 10: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, wherein the method further comprises, prior to said triggering the recharging of the battery:
- upon detecting that the charge level of the battery is below a third predetermined threshold charge level (Capomaggio p30: when the power supply circuit 12 detects a charge level in battery 19 lower than a predetermined threshold.), sending to the external terminal a first command (Capomaggio p31: send an adjustment message) requiring that the transaction is processed by contact (Capomaggio p26: Smart card 1 has a first operating mode in contact with a card reader during which microcontroller 10 exchanges data with the said reader.).
Re Claim 12: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, further comprising: - sending to the external terminal a timing command requiring that the external terminal artificially extends a 
Re Claim 15: Capomaggio discloses a smart card comprising:
a rechargeable battery (fig. 2: 19);
a processing module (fig 2: 10) configured to process a transaction during which the smart card communicates with an external terminal with which said smart card is coupled; 
a communication module (fig 2: 11) configured to receive, during said processing of the transaction, a predetermined transaction command (fig 4: 205, 207, p35: a command from the reader) and process time (t1), by said smart card, long enough to allow a recharging of the battery (p35: S-Block(WTX) message also includes a WTXM parameter that indicates the waiting time… a minimum time value.).
a control module configured, in response to a previous step, to trigger the recharging of the battery by using a power supply delivered by the external terminal (fig 4: 210, p26: the smart card is powered by the reader's electromagnetic field.).
However, Capomaggio does not disclose detecting, from a current charge level of the battery, that said predetermined transaction command requires a processing time (t2).
Timothy however discloses detecting, from a current charge level of the battery, that said predetermined transaction command requires a processing time (t2) (p85: The status monitoring functions may include, for example, monitoring the charge level of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Timothy’s teaching in the card of Capomaggio for the purpose of determining the processing time required.
	However, Capomaggio modified by Timothy does not disclose t2 is at least greater than or equal to t1.
Official Notice is taken that it is well known and obvious to be able to compare two amounts of time and be able to determine whether one is greater than or equal to the other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Official Notice teaching in the card of Capomaggio modified by Timothy for the purpose of determining if there enough time to allow recharging.
However, Capomaggio modified by Timothy and Official Notice does not disclose, in response to said detecting, recharging of the battery to at least a first predetermined threshold charge level.
Zhang however discloses, in response to said detecting, recharging of the battery to at least a first predetermined threshold charge level (fig. 2: S201: … acquiring a first voltage of the battery… the preset voltage threshold, fig. 3B: 2.8V).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Zhang’s .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capomaggio (US20100259216) in view of Timothy (US 20070285227 A1), Official Notice, and Zhang (US 20180205250 A1) in view of Wade (US 20160004945 A1).
Re Claim 4: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1.
However, Capomaggio modified by Timothy Official Notice, and Zhang does not disclose that the transaction is an EMV-type transaction, said predetermined transaction command being one among the following APDU commands within the meaning of the EMV standard: - GPO; - GAC; and - VERIFY PIN.
Wade however discloses that the transaction is an EMV-type transaction, said predetermined transaction command being one among the following APDU commands within the meaning of the EMV standard: - GPO; - GAC; and - VERIFY PIN (p1, p2, p27, p49).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wade’s  teaching in the method of Capomaggio modified by Timothy Official Notice and Zhang for the purpose of reduces the risk of fraud as EMV data is not as easily copied unlike traditional magstripe.

However, Capomaggio modified by Timothy Official Notice, and Zhang does not disclose that the transaction is of the EMV type and the processing is within the limits authorized by the EMV standard.
Wade however discloses that the transaction is of the EMV type and the processing is within the limits authorized by the EMV standard (p1, p2, p27, p49).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wade’s  teaching in the method of Capomaggio modified by Timothy Official Notice and Zhang for the purpose of reduces the risk of fraud as EMV data is not as easily copied unlike traditional magstripe.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capomaggio (US20100259216) in view of Timothy (US 20070285227 A1), Official Notice, and Zhang (US 20180205250 A1) in view of Chase-Salerno (US 20070257100 A1).
Re Claim 5: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 3.
However, Capomaggio modified by Timothy Official Notice, and Zhang does not disclose that the transaction is a MONEO-type transaction, said predetermined transaction command being one among the following APDU commands: DEBIT, DEBIT 
Chase-Salerno however discloses that the transaction is a MONEO-type transaction (p7), said predetermined transaction command being one among the following APDU commands: DEBIT, DEBIT REVERSAL and VERIFY PIN; or the transaction is a GELDKARTE-type transaction (p5, p7), said predetermined transaction command being one among the following APDU commands: DEBIT and REPAYMENT.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Chase-Salerno’s teaching in the method of Capomaggio modified by Timothy Official Notice and Zhang for the purpose of reduces the risk of fraud as MONEO or GELDKARTE is more secure than traditional magstripe.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capomaggio (US20100259216) in view of Timothy (US 20070285227 A1), Official Notice, and Zhang (US 20180205250 A1) in view of Long (CN 109038863 A).
Re Claim 9: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 7, wherein the smart card triggers the recharging of the battery from the external terminal.  
However, Capomaggio modified by Timothy Official Notice, and Zhang does not disclose recharging simultaneously by contact and without contact.
Long discloses recharging simultaneously by contact and without contact (abst).
.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capomaggio (US20100259216) in view of Timothy (US 20070285227 A1), Official Notice, and Zhang (US 20180205250 A1) in view of Lu (CN 107767139 A).
Re Claim 11: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 10, wherein the method further comprises, prior to said triggering the recharging of the battery: - upon detecting that the charge level of the battery is below the third predetermined threshold charge level, sending a second command to a user interface of the smart card.
However, Capomaggio modified by Timothy Official Notice, and Zhang does not disclose creating a presentation to a user of a notification indicating that the transaction must be processed by contact.
Lu however discloses creating a presentation to a user of a notification indicating that the transaction must be processed by contact (Claims: prompting the user to insert the smart card).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lu’s teaching in the method of Capomaggio modified by Timothy Official Notice and Zhang .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capomaggio (US20100259216) in view of Timothy (US 20070285227 A1), Official Notice, and Zhang (US 20180205250 A1) in view of Law (WO 2018057705 A1).
Re Claim 14: Capomaggio modified by Timothy Official Notice, and Zhang discloses the method according to claim 1, wherein the smart card comprises a non-rechargeable cell, the method further comprising: - upon detecting that the charge level of the battery is below a fourth predetermined threshold charge level, triggering the recharging of the battery by the external terminal.
However, Capomaggio modified by Timothy Official Notice, and Zhang does not disclose recharging of the battery from the non-rechargeable cell to supplement or complement the power supply delivered.
Law however discloses recharging of the battery from the non-rechargeable cell to supplement or complement the power supply delivered (abst: The device more efficiently uses the disposable batteries by charging the rechargeable batteries).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Law’s teaching in the method of Capomaggio modified by Timothy Official Notice and Zhang for the purpose of using the disposable batteries more efficiently (Law abst) and also prolong disposable battery life (Law description).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/           Examiner, Art Unit 2887 

/THIEN M LE/           Primary Examiner, Art Unit 2887